Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2022

                                      No. 04-22-00718-CV

                  IN THE INTEREST OF J.C.M. AND R.M., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00503
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on October 26, 2022. Thus, the 180-day
deadline in which this court must dispose of this appeal is April 24, 2023.

       The reporter’s record was originally due on November 7, 2022. On November 11, 2022,
the court reporter filed a notification of late record. The court reporter requested until November
23, 2022 to file the reporter’s record. The request is GRANTED. The court reporter is
ORDERED to file the reporter’s record with this court no later than November 23, 2022. Given
the time constraints governing the disposition of this appeal, further requests for extensions of
time will be disfavored.

       It is so ORDERED on November 18, 2022.
                                                            PER CURIAM


       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT